 

 

 

fey, am
“Zs 3
ns

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

LAY FILED

 

 

Lace sg A.9 cleaned MeatnatC Mae RT

 

 

nono nnnnennnnneeeeteee 1 DAVE PLE APRT 4 Q09
UNITED STATES OF AMERICA, 4 & DAS MEA BSAA, PRT 4 2079
MEMORANDUM DECISION
Plaintiff, : AND ORDER
\
-against-

16 Crim. 656-7 (GBD)
CICERO WILLIAMS,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Defendant’s request that the Court grant him a temporary release on bond is DENIED.

Dated: New York, New York
April 14, 2020
SO ORDERED.

Gro B we YD ie ye 1 Y.,
GORG) B. SANIELS

nited States District Judge

 

 
